DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 14 and 17 are objected to because of the following informalities:

Claim 14: "received from the second device of the plurality of devices.." should read "received from the second device of the plurality of devices.".  

Claim 17: “in each address of the plurality of addresses .” should read “in each address of the plurality of addresses.”.

Appropriate correction is required.

Prior Art Rejections_____________________________________________________

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 - 10, 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiko (US Patent Application Publication 2010/0332072) in view of Tanaka (US Patent Application Publication 2019/0356608) and Marcu (US Patent Application Publication 2020/0097216).

Regarding claim 1, Ishiko teaches a data processing apparatus comprising: a first memory having a plurality of storage areas; (Fig. 4, Fig. 6 Element 35; ¶ 0069) “The storage section 35 has a storage area (first storage section) for a database DB (first storage section) for recording data received from the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g, ... by the control section 30.” Wherein the database is a first storage section (first memory) having multiple addresses (see Fig. 6).
	and storing the received data in a storage area of the plurality of storage areas; (Fig. 4, Fig. 6 Element 35; ¶ 0069) Wherein the database (first memory having a plurality of storage areas) records (stores) received data.

	Ishiko may not teach a processor configured to: confirm information of data received from a first device, and confirming an address corresponding to the received data based on the confirmed information of the data.
	Ishiko may also not teach having a first memory to which each address of a plurality of addresses is allocated, and storing to storage areas corresponding to the confirmed address.

	Tanaka teaches a processor configured to: confirm information of data received from a first device (¶ 0100) “confirming…the switch unit 51 has stored the Ethernet frames received from the radar device 111D in the buffer 53, the control unit 52 registers the MAC address of the radar device 111D and the MAC address of the autonomous driving ECU 111C in the communication path table Tab1 as the "reception source MAC address" and the "transmission destination MAC address", respectively.” Wherein receiving ethernet frames (information of data) is confirmed from the source (first device).
confirming an address corresponding to the received data based on the confirmed information of the data (¶ 0100) Wherein the source (first device) MAC address (addresses corresponding to the received data) is confirmed after receiving ethernet frames (information of the data).

Ishiko and Tanaka are analogous art because they are from the same field of endeavor in vehicle sensor communication. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Ishiko and Tanaka before them to modify the communication of Ishiko to include the switch unit of Tanaka. The suggestion and/or motivation for doing so would be obtaining the advantage of preventing retransmission and increasing efficiency. (Tanaka ¶ 0029) Therefore, it would have been obvious to combine Ishiko and Tanaka to obtain the claimed invention as specified in the instant application claims.

Ishiko and Tanaka may not teach having a first memory to which each address of a plurality of addresses is allocated, and storing to storage areas corresponding to the confirmed address.

Marcu teaches a first memory to which each address of a plurality of addresses is allocated (Fig. 4, Fig. 5 Element 512; ¶ 0050) “page table 400 includes allocated portions 404 that provide physical memory address” Portions of memory are allocated with a range (plurality) of addresses.
and storing to storage areas corresponding to the confirmed address. (¶ 0095) “According to at least one example of the apparatus 1400, the processing circuit 1410 may include one or more of: a circuit/module 1420 for configuring a mapping component to store values that map reference information such as pointers received from a host device to physical memory addresses of a memory array, where the reference information corresponds to virtual addresses within a host memory space;” Mentions storing values in the memory array (storage area) to a mapped (corresponding) address using reference information (confirming address).

Ishiko, Tanaka and Marcu are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Ishiko, Tanaka and Marcu before them to modify the memories of Ishiko to include the allocated memory ranges of Marcu. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing latency. (Marcu ¶ 0031 – 0032) Therefore, it would have been obvious to combine Ishiko, Tanaka and Marcu to obtain the claimed invention as specified in the instant application claims.

Regarding claim 2, The combination of Ishiko, Tanaka and Marcu teaches the data processing apparatus according to claim 1, wherein the data comprises at least one of sensor data or control data. (Ishiko ¶ 0054, 0065) “More specifically, the data sent from the control section 10 of the ECU 1a is composed of a pair of identification information (ID) representing the attribute of data, such as wheel speed, and a specific value of data.” (¶ 0065) , “The ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g ... are devices capable of controlling sending of data including numerical information about various physical amounts, such as measured values, calculated values and control values, or controlling an engine, a brake etc. with a microcomputer.” (¶ 0054) Wherein the ECU sends data that includes measured values (sensor data) and control values (control data). 

Regarding claim 5, The combination of Ishiko, Tanaka and Marcu teaches the data processing apparatus according to claim 2, wherein the sensor 27Attorney Docket No.: 15438-1512Client Ref. No. PHM20-0045-USOdata comprises a sensor value and a controller state value of a first controller provided in the first device. (Ishiko ¶ 0054) “The ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g ... are devices capable of controlling sending of data including numerical information about various physical amounts, such as measured values, calculated values and control values, or controlling an engine, a brake etc. with a microcomputer…For example, the ECU 1a functions as an ABS (Antilock Brake System) and is connected to a sensor, not shown, for detecting the rotation speed of a wheel (wheel speed). The ECU 1a controls the brake based on the wheel speed detected through the sensor when braking the vehicle, and also sends the measured value of the wheel speed as data to the GW device 3 through the communication line 21.” Wherein the data (sensor data) includes wheel speed (sensor value) and brake control signals (controller state value). Wherein ECU 1a controls (first controller) the ABS (first device).

Regarding claim 6, The combination of Ishiko, Tanaka and Marcu teaches the data processing apparatus according to claim 5, wherein the controller state value comprises a feedback value for a control command of a second controller provided in a second device. (Ishiko ¶ 0054 - 0055) Wherein the other ECUs 1b, 1c, 1d… control (second, third, fourth… controllers) other vehicle communication lines for the engine, doors, windows, etc. (devices) with control values (controller state values). Wherein data is used to indicate the control values (feedback values).

Regarding claim 7, The combination of Ishiko, Tanaka and Marcu teaches the data processing apparatus according to claim 2, wherein the control data comprises at least one of a control input value for controlling a first controller provided in the first device or a control output value for controlling a second controller provided in a second device. (Ishiko ¶ 0054) Wherein the wheel speed is read (input) into ECU 1a which controls (upon detection of wheel speed (i.e. output)) the ABS.

Regarding claim 8, The combination of Ishiko, Tanaka and Marcu teaches the data processing apparatus according to claim 1, wherein the processor is configured to: transmit data stored in the first memory to a device requesting data transmission when a data transmission request is received from the first device or the second device. (Ishiko ¶ 0057) “The GW device 3 has a storage area for use as a database DB, and collects and records various types of data sent consecutively from the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g...in the database DB in a centralized manner. Then, the GW device 3 retrieves data from the database DB according to a request from each of the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g…and sends the data to the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g…which made the request.” Where data in the database (first memory) is retrieved (transmitted) to a device (ECU 1a, 1b, 1c… (first, second, third…)) which made a request (device requesting data transmission) according to the request (received data transmission request).

Regarding claim 9, The combination of Ishiko, Tanaka and Marcu teaches the data processing apparatus according to claim 1, wherein the apparatus further comprises: a second memory, wherein the processor is configured to duplicate the data stored in the first memory and store the duplicated data in the second memory. (Ishiko ¶ 0084) “When the control section 30 determines that the certain time has passed (S11: YES), it obtains time information at this time point from the GPS receiving section 39 (step S12), and copies the database DB in the storage section 35 at this time point to the temporary storage area 36 (step S13).” Wherein the database storage section (the data in the first memory) is copied to (duplicated and stored in) the temporary storage area (second memory).

Regarding claim 10, The combination of Ishiko, Tanaka and Marcu teaches the data processing apparatus according to claim 9, wherein the processor is configured to: 28Attorney Docket No.: 15438-1512Client Ref. No. PHM20-0045-USOconfirm a change for each data of the data stored in the second memory (Ishiko ¶ 0086) “The control section 30 repeats the processes illustrated in the flowchart of FIG. 4, and temporarily stores the database DB, which is updated every time the receiving period comes, in the temporary storage area 36 at certain time intervals of 10 seconds or so.” Wherein the data is updated (changed) at set intervals. Wherein the end of a period determines (confirms) the update (change) of data. 
confirm an abnormal state for each data based on the confirmed change for each data (Ishiko ¶ 0105 - 0106) “The control section 30 determines whether or not occurrence of a problem has been detected in any of the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g, ... connected to the GW device 3” Wherein the control section determines (confirms) an occurrence of a problem (abnormal state) for the data from the set of devices (for each data).
diagnose a failure of the controller of the device that transmitted the data in an abnormal state (Ishiko ¶ 0105 - 0106) “Detection of the occurrence of a problem is performed by each of the ECUs 1a, 1b, 1e, 1d, 1e, 1f, 1g,..when a problem or an omen of problems is detected, data including a value indicating that a problem or an omen of problems has been detected is sent.” Wherein detecting a problem (diagnosing a failure) is done for each ECU (controller of the device that transmitted the data in an abnormal state).
and transmit the failure information to the controller of the device. (Ishiko ¶ 0106 - 0107) “when a problem or an omen of problems is detected, data including a value indicating that a problem or an omen of problems has been detected is sent.” (¶ 0106) , ” the control section 30 of the GW device 3 receives the identification information … if the flag information indicating a problem is added to the data, the control section 30 determines that a problem has been detected” (¶ 0107) Wherein an indication of the problem detected (failure information) is sent (transmitted) to the control section (controller of the device).

Regarding claim 14, Ishiko teaches a vehicle comprising: a plurality of devices configured to transmit and receive data (¶ 0057) “The GW device 3 has a storage area for use as a database DB, and collects and records various types of data sent consecutively from the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g...in the database DB in a centralized manner.” Mentions multiple (a plurality) ECUs (devices configured to transmit and receive data).
	 storing the received data in a first memory (Fig. 4, Fig. 6 Element 35; ¶ 0069) “The storage section 35 has a storage area (first storage section) for a database DB (first storage section) for recording data received from the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g, ... by the control section 30.” Wherein the database (first memory having a plurality of storage areas) records (stores) received data.
	and transmit the data stored in the first memory to a second device when a data transmission request is received from the second device of the plurality of devices (¶ 0057) “The GW device 3 has a storage area for use as a database DB, and collects and records various types of data sent consecutively from the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g...in the database DB in a centralized manner. Then, the GW device 3 retrieves data from the database DB according to a request from each of the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g…and sends the data to the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g…which made the request.” Where data in the database (first memory) is retrieved (transmitted) to a device which made a request (device requesting data transmission) according to the request (transmission request).

	Ishiko may not teach a communication device configured to: confirm information of the data received from a first device of the plurality of 29Attorney Docket No.: 15438-1512Client Ref. No. PHM20-0045-USOdevices, and confirming an address corresponding to the received data based on the confirmed information of the data.
	Ishiko may also not teach a first memory having confirmed addresses.

	Tanaka teaches a communication device configured to: confirm information of the data received from a first device of the plurality of 29Attorney Docket No.: 15438-1512Client Ref. No. PHM20-0045-USOdevices (¶ 0100) “confirming…the switch unit 51 has stored the Ethernet frames received from the radar device 111D in the buffer 53, the control unit 52 registers the MAC address of the radar device 111D and the MAC address of the autonomous driving ECU 111C in the communication path table Tab1 as the "reception source MAC address" and the "transmission destination MAC address", respectively.” Wherein receiving ethernet frames (information of data) is confirmed from the source (first device).
confirm an address corresponding to the received data based on the confirmed information of the data (¶ 0100) Wherein the source (first device) MAC address (addresses corresponding to the received data) is confirmed after receiving ethernet frames (information of the data).

Ishiko and Tanaka are analogous art because they are from the same field of endeavor in vehicle sensor communication. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Ishiko and Tanaka before them to modify the communication of Ishiko to include the switch unit of Tanaka. The suggestion and/or motivation for doing so would be obtaining the advantage of preventing retransmission and increasing efficiency. (Tanaka ¶ 0029) Therefore, it would have been obvious to combine Ishiko and Tanaka to obtain the claimed invention as specified in the instant application claims.

Ishiko and Tanaka may not teach a first memory having confirmed addresses.

Marcu teaches storing data in a first memory having confirmed addresses (¶ 0095) “According to at least one example of the apparatus 1400, the processing circuit 1410 may include one or more of: a circuit/module 1420 for configuring a mapping component to store values that map reference information such as pointers received from a host device to physical memory addresses of a memory array, where the reference information corresponds to virtual addresses within a host memory space;” Mentions storing values in the memory array (first memory) to a mapped address using reference information (confirming address).

Ishiko, Tanaka and Marcu are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Ishiko, Tanaka and Marcu before them to modify the memories of Ishiko to include the allocated memory ranges of Marcu. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing latency. (Marcu ¶ 0031 – 0032) Therefore, it would have been obvious to combine Ishiko, Tanaka and Marcu to obtain the claimed invention as specified in the instant application claims.

Regarding claim 15, The combination of Ishiko, Tanaka and Marcu teaches the vehicle according to claim 14, wherein the communication device comprises: a plurality of switches (Tanaka Fig. 2; ¶ 0076) “Referring to FIG. 2, the switch ECU 101 is equipped with a switch unit 51, a control unit (detection unit) 52, a buffer (holding unit) 53, and a plurality of communication ports 54.” Mentions a plurality of ports (switches).
	and a data processing apparatus connected to the plurality of switches and configured to store data received from the plurality of switches, wherein at least one device of the plurality of devices is connected to each switch of the plurality of switches. (Tanaka ¶ 0076 - 0079) “The switch unit 51 performs relay processing for relaying communication data. The buffer 53 holds the communication data to be relayed.” Wherein each ECU is connected to a port (switch) and a buffer holds (stores) data relayed (received) from the ports (switches).

Regarding claim 16, The combination of Ishiko, Tanaka and Marcu teaches the vehicle according to claim 15, wherein the data processing apparatus comprises:  a first memory having a plurality of storage areas to which each address of a plurality of addresses is allocated (Ishiko ¶ 0084) “When the control section 30 determines that the certain time has passed (S11: YES), it obtains time information at this time point from the GPS receiving section 39 (step S12), and copies the database DB in the storage section 35 at this time point to the temporary storage area 36 (step S13).” (Marcu Fig. 4, Fig. 5 Element 512; ¶ 0050) “page table 400 includes allocated portions 404 that provide physical memory address” Mentions a database storage section (first memory). Wherein the memories (first, second, third….) of Ishiko include the allocated memory ranges of Marcu.
	and a second memory having a plurality of storage areas to which each address of the plurality of addresses is allocated (Ishiko ¶ 0084) , (Marcu Fig. 4, Fig. 5 Element 512; ¶ 0050) Mentions a temporary storage area (second memory). Wherein the memories (first, second, third….) of Ishiko include the allocated memory ranges of Marcu.
	wherein the second memory is configured to duplicate data stored in the first memory and store the duplicated data. (Ishiko ¶ 0084) Wherein copies (duplicated data) from the database (first memory) are stored in the temporary storage section (second memory).

Regarding claim 17, The combination of Ishiko, Tanaka and Marcu teaches the vehicle according to claim 16, wherein the first memory is configured30Attorney Docket No.: 15438-1512Client Ref. No. PHM20-0045-USO to: set the data to be stored in each address of the plurality of addresses . (Marcu ¶ 0095) “According to at least one example of the apparatus 1400, the processing circuit 1410 may include one or more of: a circuit/module 1420 for configuring a mapping component to store values that map reference information such as pointers received from a host device to physical memory addresses of a memory array, where the reference information corresponds to virtual addresses within a host memory space;” Mentions mapping (setting) from a virtual address to a physical address (each address of the plurality of addresses) to storing values (data to be stored).

Regarding claim 18, The combination of Ishiko, Tanaka and Marcu teaches the vehicle according to claim 16, wherein the communication device is configured to: confirm a change for each data of the data stored in the second memory (Ishiko ¶ 0086) “The control section 30 repeats the processes illustrated in the flowchart of FIG. 4, and temporarily stores the database DB, which is updated every time the receiving period comes, in the temporary storage area 36 at certain time intervals of 10 seconds or so.” Wherein the data is updated (changed) at set intervals. Wherein the end of a period determines (confirms) the update (change) of data.
confirm an abnormal state for each data based on the confirmed change for each data (Ishiko ¶ 0105 - 0106) “The control section 30 determines whether or not occurrence of a problem has been detected in any of the ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g, ... connected to the GW device 3” Wherein the control section determines (confirms) an occurrence of a problem (abnormal state) for the data from the set of devices (for each data).
diagnose a failure of the controller of the device that transmitted the data in an abnormal state (Ishiko ¶ 0105 - 0106) “Detection of the occurrence of a problem is performed by each of the ECUs 1a, 1b, 1e, 1d, 1e, 1f, 1g,..when a problem or an omen of problems is detected, data including a value indicating that a problem or an omen of problems has been detected is sent.” Wherein detecting a problem (diagnosing a failure) is done for each ECU (controller of the device that transmitted the data in an abnormal state).
and transmit the failure information to the controller of the device. (Ishiko ¶ 0106 - 0107) “when a problem or an omen of problems is detected, data including a value indicating that a problem or an omen of problems has been detected is sent.” (¶ 0106) , ” the control section 30 of the GW device 3 receives the identification information … if the flag information indicating a problem is added to the data, the control section 30 determines that a problem has been detected” (¶ 0107) Wherein an indication of the problem detected (failure information) is sent (transmitted) to the control section (controller of the device).

Claims 11 – 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiko in view of Tanaka and Marcu as applied to claims 1 and 16 above, and further in view of Chen (US Patent Application Publication 2021/0325198).

Regarding claim 11, The combination of Ishiko, Tanaka, and Marcu teaches the data processing apparatus according to claim 1, wherein the apparatus further comprises: a third memory, wherein the processor is configured to store data received from a device in the third memory. (Ishiko ¶ 0070) “The copies of database DB at a plurality of time points stored in the temporary storage area 36 are further copied and stored into the memory retaining section 37.” Copies data (stores data) from the temporary storage area (which holds device data) into the memory retaining section (third memory).

	The combination of Ishiko, Tanaka, and Marcu may not teach to store external data received from an external device.

	Chen teaches to store external data received from an external device. (¶ 0161) “Accordingly, in some embodiments the edge server 104 includes a non-transitory memory that stores the remote sensor data 194 and the ego sensor data 193.” Wherein remote (external) sensor (device) data is stored. 

	Ishiko, Tanaka, Marcu and Chen are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Ishiko, Tanaka, Marcu and Chen before them to modify the data of Ishiko to include the external data of Chen. The suggestion and/or motivation for doing so would be obtaining the advantage of increasing efficiency when dealing with problems. (Chen ¶ 0015). Therefore, it would have been obvious to combine Ishiko, Tanaka, Marcu and Chen to obtain the claimed invention as specified in the instant application claims.

Regarding claim 12, The combination of Ishiko, Tanaka, Marcu and Chen teaches the data processing apparatus according to claim 11, wherein the processor is configured to: duplicate the data stored in the first memory and store the duplicated data in the third memory. (Ishiko ¶ 0070) “The copies of database DB at a plurality of time points stored in the temporary storage area 36 are further copied and stored into the memory retaining section 37.” Copies (duplicates) data in the temporary storage area that was first copied from the database (first memory) into the memory retaining section (third memory).

Regarding claim 19, The combination of Ishiko, Tanaka, and Marcu teaches the vehicle according to claim 16, wherein the data processing apparatus further comprises: a third memory, wherein the data processing apparatus is configured to store data received from a device in the third memory. (Ishiko ¶ 0070) “The copies of database DB at a plurality of time points stored in the temporary storage area 36 are further copied and stored into the memory retaining section 37.” Copies data (stores data) from the temporary storage area (which holds device data) in the memory retaining section (third memory).

	The combination of Ishiko, Tanaka, and Marcu may not teach to store external data received from an external device.

	Chen teaches to store external data received from an external device. (¶ 0161) “Accordingly, in some embodiments the edge server 104 includes a non-transitory memory that stores the remote sensor data 194 and the ego sensor data 193.” Wherein remote (external) sensor (device) data is stored. 

	Ishiko, Tanaka, Marcu and Chen are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Ishiko, Tanaka, Marcu and Chen before them to modify the data of Ishiko to include the external data of Chen. The suggestion and/or motivation for doing so would be obtaining the advantage of increasing efficiency when dealing with problems. (Chen ¶ 0015). Therefore, it would have been obvious to combine Ishiko, Tanaka, Marcu and Chen to obtain the claimed invention as specified in the instant application claims.

Claims 3 – 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiko in view of Tanaka and Marcu as applied to claims 2 and 14 above, and further in view of Cho (US Patent Application Publication 2020/0193741).

Regarding claim 3, The combination of Ishiko, Tanaka, and Marcu teaches the data processing apparatus according to claim 2, wherein the sensor data comprises information on a sensor value. (Ishiko Fig. 4; ¶ 0054) “ The ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g ... are devices capable of controlling sending of data including numerical information about various physical amounts, such as measured values, calculated values and control values, or controlling an engine, a brake etc. with a microcomputer.” Wherein measured or calculated values (sensor value) are sent.

	The combination of Ishiko, Tanaka, and Marcu may not teach the sensor data comprises a holding time to maintain storage of the sensor value.

	Cho teaches the sensor data comprises a holding time to maintain storage of the sensor value. (¶ 0037) “The parameter decision circuit 120 may determine a parameter with an associated value PARA needed to perform testing in response to test information TI received from the test information controller 110 and sensing information SEN received from the sensor circuit 200. The parameter value PARA may be a parameter associated with operations or characteristics of the storage device 500. For example, when the sensing information SEN acquired from the sensor circuit 200 is temperature information, the parameter decision circuit 120 may determine a data retention time related to temperature information stored in the storage device 500 according to reliability-related testing levels that correspond to different temperatures.” Wherein the temperature information from the sensor circuit (the sensor data) includes a data retention time (comprises a holding time to maintain storage of the sensor value).

	Ishiko, Tanaka, Marcu and Cho are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Ishiko, Tanaka, Marcu and Cho before them to modify the ECU data of Ishiko to include the data retention time of Cho. The suggestion and/or motivation for doing so would be obtaining the advantage of increasing operational stability of the smart vehicle. (Cho ¶ 0007). Therefore, it would have been obvious to combine Ishiko, Tanaka, Marcu and Cho to obtain the claimed invention as specified in the instant application claims.

Regarding claim 4, The combination of Ishiko, Tanaka, Marcu and Cho teaches the data processing apparatus according to claim 3, wherein the processor is configured to: maintain and control the storage of the sensor value during the holding time when the sensor data is received. (Cho ¶ 0037) Wherein the parameter decision circuit (the processor is configured to) retains temperature information in storage (maintain and control the storage of the sensor value) according to the data retention time (during the holding time when the sensor data is received).

Regarding claim 20, The combination of Ishiko, Tanaka, and Marcu teaches the vehicle according to claim 14, wherein the data comprises at least one of sensor data or control data (Ishiko ¶ 0054, 0065) “More specifically, the data sent from the control section 10 of the ECU 1a is composed of a pair of identification information (ID) representing the attribute of data, such as wheel speed, and a specific value of data.” (¶ 0065) , “ The ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g ... are devices capable of controlling sending of data including numerical information about various physical amounts, such as measured values, calculated values and control values, or controlling an engine, a brake etc. with a microcomputer.” (¶ 0054) Wherein the ECU sends data that includes measured values (sensor data) and control values (control data).
	wherein the sensor data comprises information on a sensor value, and a controller state value (Ishiko Fig. 4; ¶ 0054, 0065, 0083 - 0084) “ The ECUs 1a, 1b, 1c, 1d, 1e, 1f, 1g ... are devices capable of controlling sending of data including numerical information about various physical amounts, such as measured values, calculated values and control values, or controlling an engine, a brake etc. with a microcomputer… For example, the ECU 1a functions as an ABS (Antilock Brake System) and is connected to a sensor, not shown, for detecting the rotation speed of a wheel (wheel speed). The ECU 1a controls the brake based on the wheel speed detected through the sensor when braking the vehicle, and also sends the measured value of the wheel speed as data to the GW device 3 through the communication line 21.” (¶ 0054) , “The control section 30 determines whether or not a certain time of, for example, 10 seconds has passed (step S11). When the control section 30 determines that the certain time has not passed (S11: NO), it returns the process to step S11.” (¶ 0083) , “When the control section 30 determines that the certain time has passed (S11: YES), it obtains time information at this time point from the GPS receiving section 39 (step S12), and copies the database DB in the storage section 35 at this time point to the temporary storage area 36 (step S13).” (¶ 0084) Wherein the data (sensor data) includes wheel speed (sensor value) and brake control signals (controller state value).
 	and the control data comprises at least one of a control input value for controlling a controller that receives the data or a control output value for controlling a controller that transmits the data. (Ishiko ¶ 0054) Wherein the wheel speed is read (input) into 1a (received the data) which controls (upon detection of wheel speed (i.e. output)) the ABS with a signal (transmission).

	The combination of Ishiko, Tanaka, and Marcu may not teach the sensor data comprises a holding time to maintain storage of the sensor value.

	Cho teaches the sensor data comprises a holding time to maintain storage of the sensor value. (¶ 0037) “The parameter decision circuit 120 may determine a parameter with an associated value PARA needed to perform testing in response to test information TI received from the test information controller 110 and sensing information SEN received from the sensor circuit 200. The parameter value PARA may be a parameter associated with operations or characteristics of the storage device 500. For example, when the sensing information SEN acquired from the sensor circuit 200 is temperature information, the parameter decision circuit 120 may determine a data retention time related to temperature information stored in the storage device 500 according to reliability-related testing levels that correspond to different temperatures.” Wherein the temperature information from the sensor circuit (the sensor data) includes a data retention time (comprises a holding time to maintain storage of the sensor value).

	Ishiko, Tanaka, Marcu and Cho are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Ishiko, Tanaka, Marcu and Cho before them to modify the ECU data of Ishiko to include the data retention time of Cho. The suggestion and/or motivation for doing so would be obtaining the advantage of increasing operational stability of the smart vehicle. (Cho ¶ 0007). Therefore, it would have been obvious to combine Ishiko, Tanaka, Marcu and Cho to obtain the claimed invention as specified in the instant application claims.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiko  in view of Tanaka, Marcu and Chen as applied to claim 11 above, and further in view of Cho.

Regarding claim 13, The combination of Ishiko, Tanaka, Marcu and Chen teaches the data processing apparatus according to claim 11.

	The combination of Ishiko, Tanaka, Marcu and Chen may not teach the external data comprises information on a holding time.

Cho teaches the data comprises information on a holding time. (¶ 0037) “The parameter decision circuit 120 may determine a parameter with an associated value PARA needed to perform testing in response to test information TI received from the test information controller 110 and sensing information SEN received from the sensor circuit 200. The parameter value PARA may be a parameter associated with operations or characteristics of the storage device 500. For example, when the sensing information SEN acquired from the sensor circuit 200 is temperature information, the parameter decision circuit 120 may determine a data retention time related to temperature information stored in the storage device 500 according to reliability-related testing levels that correspond to different temperatures.” Wherein the temperature information from the sensor circuit (the data) includes a data retention time (comprises information on a holding time).

	Ishiko, Tanaka, Marcu, Chen and Cho are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Ishiko, Tanaka, Marcu, Chen and Cho before them to modify the external data of Chen to include the data retention time of Cho. The suggestion and/or motivation for doing so would be obtaining the advantage of increasing operational stability of the smart vehicle. (Cho ¶ 0007). Therefore, it would have been obvious to combine Ishiko, Tanaka, Marcu, Chen and Cho to obtain the claimed invention as specified in the instant application claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isolzaki (US Patent Application Publication 2017/0278320) which teaches a gateway for signal control of onboard vehicle devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CODY J FARLOW/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137